

	

		II

		109th CONGRESS

		1st Session

		S. 354

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Ensign (for himself,

			 Mr. Gregg, Mr.

			 Thomas, Mr. Inhofe, and

			 Mr. Kyl) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To improve patient access to health care services and

		  provide improved medical care by reducing the excessive burden the liability

		  system places on the health care delivery system.

	

	

		1.Short titleThis Act may be cited as the

			 Help Efficient, Accessible, Low-Cost,

			 Timely Healthcare Act of 2005 or the HEALTH Act of 2005.

		2.Findings and

			 purpose

			(a)Findings

				(1)Effect on

			 HEALTH care access and costsCongress finds that our current

			 civil justice system is adversely affecting patient access to health care

			 services, better patient care, and cost-efficient health care, in that the

			 health care liability system is a costly and ineffective mechanism for

			 resolving claims of health care liability and compensating injured patients,

			 and is a deterrent to the sharing of information among health care

			 professionals which impedes efforts to improve patient safety and quality of

			 care.

				(2)Effect on

			 interstate commerceCongress finds that the health care and

			 insurance industries are industries affecting interstate commerce and the

			 health care liability litigation systems existing throughout the United States

			 are activities that affect interstate commerce by contributing to the high

			 costs of health care and premiums for health care liability insurance purchased

			 by health care system providers.

				(3)Effect on

			 Federal spendingCongress finds that the health care liability

			 litigation systems existing throughout the United States have a significant

			 effect on the amount, distribution, and use of Federal funds because of—

					(A)the large number

			 of individuals who receive health care benefits under programs operated or

			 financed by the Federal Government;

					(B)the large number

			 of individuals who benefit because of the exclusion from Federal taxes of the

			 amounts spent to provide them with health insurance benefits; and

					(C)the large number

			 of health care providers who provide items or services for which the Federal

			 Government makes payments.

					(b)PurposeIt

			 is the purpose of this Act to implement reasonable, comprehensive, and

			 effective health care liability reforms designed to—

				(1)improve the

			 availability of health care services in cases in which health care liability

			 actions have been shown to be a factor in the decreased availability of

			 services;

				(2)reduce the

			 incidence of defensive medicine and lower the cost of health

			 care liability insurance, all of which contribute to the escalation of health

			 care costs;

				(3)ensure that

			 persons with meritorious health care injury claims receive fair and adequate

			 compensation, including reasonable noneconomic damages;

				(4)improve the

			 fairness and cost-effectiveness of our current health care liability system to

			 resolve disputes over, and provide compensation for, health care liability by

			 reducing uncertainty in the amount of compensation provided to injured

			 individuals; and

				(5)provide an

			 increased sharing of information in the health care system which will reduce

			 unintended injury and improve patient care.

				3.DefinitionsIn this Act:

			(1)Alternative

			 dispute resolution system; ADRThe term alternative dispute

			 resolution system or ADR means a system that provides for

			 the resolution of health care lawsuits in a manner other than through a civil

			 action brought in a State or Federal court.

			(2)ClaimantThe

			 term claimant means any person who brings a health care lawsuit,

			 including a person who asserts or claims a right to legal or equitable

			 contribution, indemnity or subrogation, arising out of a health care liability

			 claim or action, and any person on whose behalf such a claim is asserted or

			 such an action is brought, whether deceased, incompetent, or a minor.

			(3)Collateral

			 source benefitsThe term collateral source benefits

			 means any amount paid or reasonably likely to be paid in the future to or on

			 behalf of the claimant, or any service, product or other benefit provided or

			 reasonably likely to be provided in the future to or on behalf of the claimant,

			 as a result of the injury or wrongful death, pursuant to—

				(A)any State or

			 Federal health, sickness, income-disability, accident, or workers’ compensation

			 law;

				(B)any health,

			 sickness, income-disability, or accident insurance that provides health

			 benefits or income-disability coverage;

				(C)any contract or

			 agreement of any group, organization, partnership, or corporation to provide,

			 pay for, or reimburse the cost of medical, hospital, dental, or income

			 disability benefits; and

				(D)any other

			 publicly or privately funded program.

				(4)Compensatory

			 damagesThe term compensatory damages means

			 objectively verifiable monetary losses incurred as a result of the provision

			 of, use of, or payment for (or failure to provide, use, or pay for) health care

			 services or medical products, such as past and future medical expenses, loss of

			 past and future earnings, cost of obtaining domestic services, loss of

			 employment, and loss of business or employment opportunities, damages for

			 physical and emotional pain, suffering, inconvenience, physical impairment,

			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and

			 companionship, loss of consortium (other than loss of domestic service),

			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any

			 kind or nature. Such term includes economic damages and noneconomic damages, as

			 such terms are defined in this section.

			(5)Contingent

			 feeThe term contingent fee includes all

			 compensation to any person or persons which is payable only if a recovery is

			 effected on behalf of one or more claimants.

			(6)Economic

			 damagesThe term economic damages means objectively

			 verifiable monetary losses incurred as a result of the provision of, use of, or

			 payment for (or failure to provide, use, or pay for) health care services or

			 medical products, such as past and future medical expenses, loss of past and

			 future earnings, cost of obtaining domestic services, loss of employment, and

			 loss of business or employment opportunities.

			(7)HEALTH care

			 lawsuitThe term health care lawsuit means any

			 health care liability claim concerning the provision of health care goods or

			 services affecting interstate commerce, or any health care liability action

			 concerning the provision of (or the failure to provide) health care goods or

			 services affecting interstate commerce, brought in a State or Federal court or

			 pursuant to an alternative dispute resolution system, against a health care

			 provider, a health care organization, or the manufacturer, distributor,

			 supplier, marketer, promoter, or seller of a medical product, regardless of the

			 theory of liability on which the claim is based, or the number of claimants,

			 plaintiffs, defendants, or other parties, or the number of claims or causes of

			 action, in which the claimant alleges a health care liability claim.

			(8)HEALTH care

			 liability actionThe term health care liability

			 action means a civil action brought in a State or Federal Court or

			 pursuant to an alternative dispute resolution system, against a health care

			 provider, a health care organization, or the manufacturer, distributor,

			 supplier, marketer, promoter, or seller of a medical product, regardless of the

			 theory of liability on which the claim is based, or the number of plaintiffs,

			 defendants, or other parties, or the number of causes of action, in which the

			 claimant alleges a health care liability claim.

			(9)HEALTH care

			 liability claimThe term health care liability claim

			 means a demand by any person, whether or not pursuant to ADR, against a health

			 care provider, health care organization, or the manufacturer, distributor,

			 supplier, marketer, promoter, or seller of a medical product, including

			 third-party claims, cross-claims, counter-claims, or contribution claims, which

			 are based upon the provision of, use of, or payment for (or the failure to

			 provide, use, or pay for) health care services or medical products, regardless

			 of the theory of liability on which the claim is based, or the number of

			 plaintiffs, defendants, or other parties, or the number of causes of

			 action.

			(10)HEALTH care

			 organizationThe term health care organization means

			 any person or entity which is obligated to provide or pay for health benefits

			 under any health plan, including any person or entity acting under a contract

			 or arrangement with a health care organization to provide or administer any

			 health benefit.

			(11)HEALTH care

			 providerThe term health care provider means any

			 person or entity required by State or Federal laws or regulations to be

			 licensed, registered, or certified to provide health care services, and being

			 either so licensed, registered, or certified, or exempted from such requirement

			 by other statute or regulation.

			(12)HEALTH care

			 goods or servicesThe term health care goods or

			 services means any goods or services provided by a health care

			 organization, provider, or by any individual working under the supervision of a

			 health care provider, that relates to the diagnosis, prevention, care, or

			 treatment of any human disease or impairment, or the assessment of the health

			 of human beings.

			(13)Malicious

			 intent to injureThe term malicious intent to injure

			 means intentionally causing or attempting to cause physical injury other than

			 providing health care goods or services.

			(14)Medical

			 productThe term medical product means a drug or

			 device intended for humans. The terms drug and device

			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the

			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321), respectively,

			 including any component or raw material used therein, but excluding health care

			 services.

			(15)Noneconomic

			 damagesThe term noneconomic damages means damages

			 for physical and emotional pain, suffering, inconvenience, physical impairment,

			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and

			 companionship, loss of consortium (other than loss of domestic service),

			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any

			 kind or nature.

			(16)Punitive

			 damagesThe term punitive damages means damages

			 awarded, for the purpose of punishment or deterrence, and not solely for

			 compensatory purposes, against a health care provider, health care

			 organization, or a manufacturer, distributor, or supplier of a medical product.

			 Punitive damages are neither economic nor noneconomic damages.

			(17)RecoveryThe

			 term recovery means the net sum recovered after deducting any

			 disbursements or costs incurred in connection with prosecution or settlement of

			 the claim, including all costs paid or advanced by any person. Costs of health

			 care incurred by the plaintiff and the attorneys’ office overhead costs or

			 charges for legal services are not deductible disbursements or costs for such

			 purpose.

			(18)StateThe

			 term State means each of the several States, the District of

			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American

			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific

			 Islands, and any other territory or possession of the United States, or any

			 political subdivision thereof.

			4.Encouraging

			 speedy resolution of claims

			(a)In

			 generalExcept as otherwise provided for in this section, the

			 time for the commencement of a health care lawsuit shall be 3 years after the

			 date of manifestation of injury or 1 year after the claimant discovers, or

			 through the use of reasonable diligence should have discovered, the injury,

			 whichever occurs first.

			(b)General

			 exceptionThe time for the commencement of a health care lawsuit

			 shall not exceed 3 years after the date of manifestation of injury unless the

			 tolling of time was delayed as a result of—

				(1)fraud;

				(2)intentional

			 concealment; or

				(3)the presence of a

			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the

			 person of the injured person.

				(c)MinorsAn

			 action by a minor shall be commenced within 3 years from the date of the

			 alleged manifestation of injury except that if such minor is under the full age

			 of 6 years, such action shall be commenced within 3 years of the manifestation

			 of injury, or prior to the eighth birthday of the minor, whichever provides a

			 longer period. Such time limitation shall be tolled for minors for any period

			 during which a parent or guardian and a health care provider or health care

			 organization have committed fraud or collusion in the failure to bring an

			 action on behalf of the injured minor.

			5.Compensating

			 patient injury

			(a)Unlimited

			 amount of damages for actual economic losses in HEALTH care

			 lawsuitsIn any health care lawsuit, nothing in this Act shall

			 limit the recovery by a claimant of the full amount of the available economic

			 damages, notwithstanding the limitation contained in subsection (b).

			(b)Additional

			 noneconomic damagesIn any health care lawsuit, the amount of

			 noneconomic damages recovered, if otherwise available under applicable Federal

			 or State law, may be as much as $250,000, regardless of the number of parties

			 against whom the action is brought or the number of separate claims or actions

			 brought with respect to the same occurrence.

			(c)No discount of

			 award for noneconomic damagesIn any health care lawsuit—

				(1)an award for

			 future noneconomic damages shall not be discounted to present value;

				(2)the jury shall

			 not be informed about the maximum award for noneconomic damages under

			 subsection (b);

				(3)an award for

			 noneconomic damages in excess of $250,000 shall be reduced either before the

			 entry of judgment, or by amendment of the judgment after entry of judgment, and

			 such reduction shall be made before accounting for any other reduction in

			 damages required by law; and

				(4)if separate

			 awards are rendered for past and future noneconomic damages and the combined

			 awards exceed $250,000, the future noneconomic damages shall be reduced

			 first.

				(d)Fair share

			 ruleIn any health care lawsuit, each party shall be liable for

			 that party’s several share of any damages only and not for the share of any

			 other person. Each party shall be liable only for the amount of damages

			 allocated to such party in direct proportion to such party’s percentage of

			 responsibility. A separate judgment shall be rendered against each such party

			 for the amount allocated to such party. For purposes of this section, the trier

			 of fact shall determine the proportion of responsibility of each party for the

			 claimant’s harm.

			6.Maximizing

			 patient recovery

			(a)Court

			 supervision of share of damages actually paid to claimants

				(1)In

			 generalIn any health care lawsuit, the court shall supervise the

			 arrangements for payment of damages to protect against conflicts of interest

			 that may have the effect of reducing the amount of damages awarded that are

			 actually paid to claimants.

				(2)Contingency

			 fees

					(A)In

			 generalIn any health care lawsuit in which the attorney for a

			 party claims a financial stake in the outcome by virtue of a contingent fee,

			 the court shall have the power to restrict the payment of a claimant’s damage

			 recovery to such attorney, and to redirect such damages to the claimant based

			 upon the interests of justice and principles of equity.

					(B)LimitationThe

			 total of all contingent fees for representing all claimants in a health care

			 lawsuit shall not exceed the following limits:

						(i)40

			 percent of the first $50,000 recovered by the claimant(s).

						(ii)331/3

			 percent of the next $50,000 recovered by the claimant(s).

						(iii)25 percent of

			 the next $500,000 recovered by the claimant(s).

						(iv)15

			 percent of any amount by which the recovery by the claimant(s) is in excess of

			 $600,000.

						(b)Applicability

				(1)In

			 generalThe limitations in subsection (a) shall apply whether the

			 recovery is by judgment, settlement, mediation, arbitration, or any other form

			 of alternative dispute resolution.

				(2)MinorsIn

			 a health care lawsuit involving a minor or incompetent person, a court retains

			 the authority to authorize or approve a fee that is less than the maximum

			 permitted under this section.

				(c)Expert

			 witnesses

				(1)RequirementNo

			 individual shall be qualified to testify as an expert witness concerning issues

			 of negligence in any health care lawsuit against a defendant unless such

			 individual—

					(A)except as

			 required under paragraph (2), is a health care professional who—

						(i)is

			 appropriately credentialed or licensed in 1 or more States to deliver health

			 care services; and

						(ii)typically treats

			 the diagnosis or condition or provides the type of treatment under review;

			 and

						(B)can demonstrate

			 by competent evidence that, as a result of training, education, knowledge, and

			 experience in the evaluation, diagnosis, and treatment of the disease or injury

			 which is the subject matter of the lawsuit against the defendant, the

			 individual was substantially familiar with applicable standards of care and

			 practice as they relate to the act or omission which is the subject of the

			 lawsuit on the date of the incident.

					(2)Physician

			 reviewIn a health care lawsuit, if the claim of the plaintiff

			 involved treatment that is recommended or provided by a physician (allopathic

			 or osteopathic), an individual shall not be qualified to be an expert witness

			 under this subsection with respect to issues of negligence concerning such

			 treatment unless such individual is a physician.

				(3)Specialties and

			 subspecialtiesWith respect to a lawsuit described in paragraph

			 (1), a court shall not permit an expert in one medical specialty or

			 subspecialty to testify against a defendant in another medical specialty or

			 subspecialty unless, in addition to a showing of substantial familiarity in

			 accordance with paragraph (1)(B), there is a showing that the standards of care

			 and practice in the two specialty or subspecialty fields are similar.

				(4)LimitationThe

			 limitations in this subsection shall not apply to expert witnesses testifying

			 as to the degree or permanency of medical or physical impairment.

				7.Additional

			 HEALTH benefits

			(a)In

			 generalThe amount of any damages received by a claimant in any

			 health care lawsuit shall be reduced by the court by the amount of any

			 collateral source benefits to which the claimant is entitled, less any

			 insurance premiums or other payments made by the claimant (or by the spouse,

			 parent, child, or legal guardian of the claimant) to obtain or secure such

			 benefits.

			(b)Preservation of

			 current lawWhere a payor of collateral source benefits has a

			 right of recovery by reimbursement or subrogation and such right is permitted

			 under Federal or State law, subsection (a) shall not apply.

			(c)Application of

			 provisionThis section shall apply to any health care lawsuit

			 that is settled or resolved by a fact finder.

			8.Punitive

			 damages

			(a)Punitive

			 damages permitted

				(1)In

			 generalPunitive damages may, if otherwise available under

			 applicable State or Federal law, be awarded against any person in a health care

			 lawsuit only if it is proven by clear and convincing evidence that such person

			 acted with malicious intent to injure the claimant, or that such person

			 deliberately failed to avoid unnecessary injury that such person knew the

			 claimant was substantially certain to suffer.

				(2)Filing of

			 lawsuitNo demand for punitive damages shall be included in a

			 health care lawsuit as initially filed. A court may allow a claimant to file an

			 amended pleading for punitive damages only upon a motion by the claimant and

			 after a finding by the court, upon review of supporting and opposing affidavits

			 or after a hearing, after weighing the evidence, that the claimant has

			 established by a substantial probability that the claimant will prevail on the

			 claim for punitive damages.

				(3)Separate

			 proceedingAt the request of any party in a health care lawsuit,

			 the trier of fact shall consider in a separate proceeding—

					(A)whether punitive

			 damages are to be awarded and the amount of such award; and

					(B)the amount of

			 punitive damages following a determination of punitive liability.

					If a

			 separate proceeding is requested, evidence relevant only to the claim for

			 punitive damages, as determined by applicable State law, shall be inadmissible

			 in any proceeding to determine whether compensatory damages are to be

			 awarded.(4)Limitation

			 where no compensatory damages are awardedIn any health care

			 lawsuit where no judgment for compensatory damages is rendered against a

			 person, no punitive damages may be awarded with respect to the claim in such

			 lawsuit against such person.

				(b)Determining

			 amount of punitive damages

				(1)Factors

			 consideredIn determining the amount of punitive damages under

			 this section, the trier of fact shall consider only the following:

					(A)the severity of

			 the harm caused by the conduct of such party;

					(B)the duration of

			 the conduct or any concealment of it by such party;

					(C)the profitability

			 of the conduct to such party;

					(D)the number of

			 products sold or medical procedures rendered for compensation, as the case may

			 be, by such party, of the kind causing the harm complained of by the

			 claimant;

					(E)any criminal

			 penalties imposed on such party, as a result of the conduct complained of by

			 the claimant; and

					(F)the amount of any

			 civil fines assessed against such party as a result of the conduct complained

			 of by the claimant.

					(2)Maximum

			 awardThe amount of punitive damages awarded in a health care

			 lawsuit may not exceed an amount equal to two times the amount of economic

			 damages awarded in the lawsuit or $250,000, whichever is greater. The jury

			 shall not be informed of the limitation under the preceding sentence.

				(c)Liability of

			 health care providersA

			 health care provider who prescribes, or who dispenses pursuant to a

			 prescription, a drug or device (including blood products) approved by the Food

			 and Drug Administration shall not be named as a party to a product liability

			 lawsuit invoking such drug or device and shall not be liable to a claimant in a

			 class action lawsuit against the manufacturer, distributor, or product seller

			 of such drug or device.

			9.Authorization of

			 payment of future damages to claimants in HEALTH care lawsuits

			(a)In

			 generalIn any health care lawsuit, if an award of future

			 damages, without reduction to present value, equaling or exceeding $50,000 is

			 made against a party with sufficient insurance or other assets to fund a

			 periodic payment of such a judgment, the court shall, at the request of any

			 party, enter a judgment ordering that the future damages be paid by periodic

			 payments in accordance with the Uniform Periodic Payment of Judgments Act

			 promulgated by the National Conference of Commissioners on Uniform State

			 Laws.

			(b)ApplicabilityThis

			 section applies to all actions which have not been first set for trial or

			 retrial before the effective date of this Act.

			10.Effect on other

			 laws

			(a)Vaccine

			 injury

				(1)In

			 generalTo the extent that title XXI of the

			 Public Health Service Act establishes

			 a Federal rule of law applicable to a civil action brought for a

			 vaccine-related injury or death—

					(A)this Act shall

			 not affect the application of the rule of law to such an action; and

					(B)any rule of law

			 prescribed by this Act in conflict with a rule of law of such title XXI shall

			 not apply to such action.

					(2)ExceptionIf

			 there is an aspect of a civil action brought for a vaccine-related injury or

			 death to which a Federal rule of law under title XXI of the

			 Public Health Service Act does not

			 apply, then this Act or otherwise applicable law (as determined under this Act)

			 will apply to such aspect of such action.

				(b)Other Federal

			 lawExcept as provided in this section, nothing in this Act shall

			 be deemed to affect any defense available to a defendant in a health care

			 lawsuit or action under any other provision of Federal law.

			11.State

			 flexibility and protection of states’ rights

			(a)HEALTH care

			 lawsuitsThe provisions governing health care lawsuits set forth

			 in this Act shall preempt, subject to subsections (b) and (c), State law to the

			 extent that State law prevents the application of any provisions of law

			 established by or under this Act. The provisions governing health care lawsuits

			 set forth in this Act supersede chapter 171 of title 28, United States Code, to

			 the extent that such chapter—

				(1)provides for a

			 greater amount of damages or contingent fees, a longer period in which a health

			 care lawsuit may be commenced, or a reduced applicability or scope of periodic

			 payment of future damages, than provided in this Act; or

				(2)prohibits the

			 introduction of evidence regarding collateral source benefits.

				(b)Preemption of

			 certain State lawsThe provisions of this Act shall preempt any

			 constitutional provision, statute, or rule of State law, whether enacted prior

			 to, on, or after the date of enactment of this Act, that—

				(1)prohibits the

			 application of any limitation on the amount of compensatory, punitive, or total

			 damages in a health care lawsuit; or

				(2)provides for a

			 greater amount of compensatory, punitive, or total damages in a health care

			 lawsuit than those provided for under this Act.

				(c)Protection of

			 state’s rights and other laws

				(1)In

			 generalAny issue that is not governed by a provision of law

			 established by or under this Act (including the State standards of negligence)

			 shall be governed by otherwise applicable Federal or State law.

				(2)Rule of

			 constructionNothing in this Act shall be construed to—

					(A)preempt or

			 supersede any Federal or State law that imposes greater procedural or

			 substantive protections (such as a shorter statute of limitations) for a health

			 care provider, health care organization, or the manufacturer, distributor,

			 supplier, marketer, promoter, or seller of a medical product from liability,

			 loss, or damages than those provided by this Act;

					(B)create a cause of

			 action that is not otherwise available under Federal or State law; or

					(C)affect the scope

			 of preemption of any other Federal law.

					12.Applicability;

			 effective dateThis Act shall

			 apply to any health care lawsuit brought in a Federal or State court, or

			 subject to an alternative dispute resolution system, that is initiated on or

			 after the date of the enactment of this Act, except that any health care

			 lawsuit arising from an injury occurring prior to the date of enactment of this

			 Act shall be governed by the applicable statute of limitations provisions in

			 effect at the time the injury occurred.

		

